Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 1 of 18 PageID 6939




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


     THE CHARTER OAK FIRE INSURANCE
     COMPANY and TRAVELERS PROPERTY
     CASUALTY COMPANY OF AMERICA,

           Plaintiffs/Counter Defendants,

     v.                                      Case No: 8:17-cv-582-MSS-AEP

     21ST CENTURY ONCOLOGY
     INVESTMENTS, LLC, 21ST CENTURY
     ONCOLOGY SERVICES, LLC, 21ST
     CENTURY ONCOLOGY HOLDINGS, INC.,
     21ST CENTURY ONCOLOGY
     MANAGEMENT SERVICES, INC., 21ST
     CENTURY ONCOLOGY, INC., 21ST
     CENTURY ONCOLOGY, LLC, 21ST
     CENTURY ONCOLOGY OF CALIFORNIA,
     A MEDICAL CORPORATION, ROBERT
     RUSSELL, VALERIE CORBEL,
     ROXANNE HAATVEDT, VENETA
     DELUCCHI, CARL SCHMITT, MATTHEW
     BENZION, KATHLEEN LABARGE,
     STACEY SCHWARTZ, TIMOTHY
     MEULENBERG, STEPHEN WILBUR,
     JUDY CABRERA, JACKIE GRIFFITH,
     SHARON MACDERMID, and STEVEN
     BREHIO,

           Defendants/Counter Plaintiffs.


          REPLY IN SUPPORT OF DEFENDANTS’ DISPOSITIVE MOTION FOR
               SUMMARY JUDGMENT AND MEMORANDUM OF LAW
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 2 of 18 PageID 6940




            Defendants/Counter Plaintiffs 21st Century1 and Data Breach Plaintiffs 2 (collectively,

    “Defendants”), hereby reply to Plaintiffs’ Opposition to Defendants’ Motion for Summary

    Judgment, Dkt. No. 143 (“Opposition”). Travelers3 fails to meaningfully address Defendants’

    well-reasoned and well-supported arguments that, under the plain and unambiguous language

    of the Insurance Policies4 and controlling Florida law, Travelers owes a duty to defend and

    provide coverage to 21st Century for the Data Breach MDL. Instead, Travelers attempts to

    muddy the waters with arguments that are either unavailing or miss the mark completely. For

    the reasons detailed below, Defendants respectfully request that the Court grant Defendants’

    Motion for Summary Judgment, Dkt. No. 138 (“Motion” or “MSJ”) in its entirety.

                                           I.       INTRODUCTION

            Under the Insuring Agreements of the Policies,5 Travelers has a duty to defend and

    provide coverage for lawsuits against 21st Century that seek damages because of “personal

    injury” “caused by an offense arising out of [21st Century’s] business,” if “the offense was


    1
      “21st Century” refers collectively to 21st Century Oncology Investments, LLC, 21st Century Oncology
      Services, LLC, 21st Century Oncology Holdings, Inc., 21st Century Oncology Management Services, Inc., 21st
      Century Oncology, Inc., 21st Century Oncology, LLC, and 21st Century Oncology of California, a Medical
      Corporation.
    2
      “Data Breach Plaintiffs” refers collectively to Robert Russell, Valerie Corbel, Roxanne Haatvedt, Veneta
      Delucchi, Carl Schmitt, Matthew Benzion, Kathleen LaBarge, Stacey Schwartz, Timothy Meulenberg, Stephen
      Wilbur, Judy Cabrera, Jackie Griffith, Sharon MacDermid, and Steven Brehio, plaintiffs in the multidistrict
      litigation In Re: 21st Century Oncology Customer Data Security Breach Litigation, Case No. 8:16-md-2737-
      MSS-AEP (M.D. Fla.), MDL No. 2737 (“Data Breach MDL”).
    3
      “Travelers” refers collectively to Plaintiffs/Counter Defendants Charter Oak Fire Insurance Company (“Charter
      Oak”) and Travelers Property Casualty Company of America, wholly owned subsidiaries of The Travelers
      Companies, Inc. Cert. of Interested Persons and Corp. Disclosure Statement 2, Dkt. No. 62.
    4
      “Policies” or “Insurance Policies” refers collectively to Charter Oak Policy No. P-660-515D1067-COF-15, a
      Commercial General Liability (“CGL”) policy, with effective dates of January 31, 2015 through January 31,
      2016, Dkt. No. 128-2, and Travelers Policy No. PSM-CUP-515D1067-TIL-15, a Commercial Excess Liability
      (Umbrella) policy, with effective dates of January 31, 2015 through January 31, 2016, Dkt. No. 128-4.
    5
      The pertinent excerpts of the Insuring Agreements are set forth in Sections II.A-B of Defendants’ Motion.




                                                          1
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 3 of 18 PageID 6941




    committed in the “coverage territory” during the policy period.”6 “Personal injury” under the

    Policies includes injuries caused by the offense of “oral or written publication, including

    publication by electronic means, of material that: . . . discloses information about a person’s

    private life.”7 The claims asserted against 21st Century in the Data Breach MDL clearly fall

    within the Insuring Agreements of the Policies; therefore, Travelers must defend and provide

    coverage to 21st Century. MSJ 13-20.

            The only argument Travelers makes to counter a finding of coverage under the Policies

    is that the term “publication” should be construed as “publication [by 21st Century].” Despite

    its repeated assertions that the “Policies are clear and unambiguous,” Opp. 12, Travelers does

    not even attempt to identify the language in the Policies that purportedly supports this assertion.

    Travelers cannot do so, because the plain language of the Policies contradicts Travelers’

    argument that “publication” should be construed as “publication [by 21st Century]”—the

    Policies simply do not contain any language that supports this argument. MSJ 20-30.

    Moreover, Travelers’ argument is contradicted by the Florida Supreme Court’s construction of

    the term “publication” in Penzer v. Transp. Ins. Co., 29 So. 3d 1000 (Fla. 2010). MSJ 16-18.

                                           II.     ARGUMENT

    A.      The Data Breach Complaint Clearly Alleges Publication of PII/PHI.

            As set forth in Defendants’ Motion, the Data Breach Plaintiffs seek damages resulting

    from the publication of their personally identifiable information (“PII”) and protected health




    6
      Fourth Amended Complaint for Declaratory Judgment (“FAC”), Ex. B (Charter Oak Policy), Dkt. No. 128-2,
      at 28, 35-36, 38, 53-54; FAC, Ex. D (Travelers Policy), Dkt. No. 128-4, at 6-7, 16-17, 31-32.
    7
      FAC, Ex. B, Dkt. No. 128-2, at 53-54; FAC, Ex. D, Dkt. No. 128-4, at 31-32.




                                                       2
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 4 of 18 PageID 6942




    information (“PHI”). See MSJ 6-8, 18-20. Among other things, the Data Breach Complaint 8

    alleges, citing to a declaration by FBI Special Agent Joseph Battaglia, that the Data Breach

    Plaintiffs’ PII/PHI has been “publicly offered for sale to identity thieves on the internet,” and

    a sample of this PII/PHI was transmitted to an FBI informant. MSJ 8; DBC ¶¶ 114-19, 196.

             Travelers ignores this clear allegation of “publication” of PII/PHI, and instead attempts

    to muddy the waters by analogizing to cases in which there was a data breach with no evidence

    of publication of the compromised PII/PHI. Thus, Travelers asserts that Defendants

    “attempt[] to characterize a third-party data breach as a publication by the insured.” Opp. 6.

    Not so. The Data Breach Complaint sets forth numerous, detailed factual allegations that the

    Data Breach Plaintiffs’ PII/PHI was published—both by 21st Century as well as by

    unauthorized parties. See MSJ 6-8, 18-20. Travelers does not dispute—or even reference—the

    Data Breach Complaint’s allegations of publication by unauthorized parties, such as that the

    Data Breach Plaintiffs’ PII/PHI was “publicly offered for sale to identity thieves on the

    internet,” and therefore tacitly concedes that these allegations constitute “publication” within

    the meaning of Florida law. See DBC ¶ 196. Likewise, Travelers ignores and tacitly concedes

    the Data Breach Complaint’s numerous allegations of direct and indirect publication of PII/PHI

    by 21st Century. See MSJ 20-21; DBC ¶¶ 7, 14, 130, 152.9

             In fact, the only challenge Travelers makes to the Data Breach Plaintiffs’ allegations of


    8
      “Data Breach Complaint” or “DBC” refers to the Data Breach Plaintiffs’ Amended Consolidated Class Action
      Complaint, Data Breach MDL Dkt. No. 191.
    9
      In this regard, Travelers’ argument that the Data Breach Complaint makes “conclusory allegations” of
      publication is unavailing, cf. Opp. 5, and should be rejected for the reasons set forth in Defendants’ Opposition
      to Travelers’ Dispositive Motion for Summary Judgment and Memorandum of Law in Support, Dkt. No. 141
      at 10-11 (“Defendants’ Opposition”). As Travelers acknowledges, “[i]t is the facts pleaded in the complaint
      against an insured, . . . that determine the duty to defend”—and Travelers cannot evade its duty to defend and
      provide coverage simply by pretending that these factual allegations do not exist. Cf. Opp. 5.




                                                            3
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 5 of 18 PageID 6943




    publication is that “there are no factual allegations” connecting 21st Century’s disclosure of

    PII/PHI to third party vendors “with the harms allegedly suffered.” Opp. 4, 7. To the contrary,

    the Data Breach Complaint alleges a clear connection between 21st Century’s disclosure of

    PII/PHI to vendors and the harms suffered by the Data Breach Plaintiffs:

            Both the compromised [REDACTED] database and the compromised [REDACTED]
            Server were housed in [REDACTED] by a third-party business associate,
            [REDACTED]. 21CO has not produced a Business Associate Agreement with
            [REDACTED] in effect at the time of the data breach and, on information and belief,
            21CO did not have a Business Associate Agreement with [REDACTED] at the time of
            the data breach. Thus, on information and belief, 21CO negligently released, disclosed,
            and published its patients PII/PHI to [REDACTED] “without obtaining satisfactory
            assurances in the form of a written business associate agreement.”10

    DBC ¶ 123. Thus, the database and server that were compromised in the Data Breach11 were

    housed by a third-party vendor, to which 21st Century “negligently released, disclosed, and

    published its patients PII/PHI.”

            While Travelers argues that any such disclosures do not constitute “publication” within

    the meaning of Penzer, 29 So. 3d 1000,12 because the third party vendors are only “a small

    number of [21st Century] business associates,” Opp. 6-7, Florida law is clear that “‘a defendant

    may become liable’” for the offense of public disclosure of private facts “‘through revealing

    [a] matter to only one person, from whom the information predictably goes to many.’” Smith

    v. Volusia Cty., Fla., 2011 WL 1598741, at *2, 6 (M.D. Fla. Apr. 28, 2011) (claim for invasion

    of privacy upheld, where private facts were disclosed to several members of an organization

    and subsequently “became widely known to most or all of the employees” of that organization)


    10
       This paragraph has been redacted in accordance with the Protective Order between the parties in the Data
      Breach MDL. See Data Breach MDL Dkt. Nos. 88, 90.
    11
       “Data Breach” has the same meaning set forth in Defendants’ MSJ.
    12
       Notably, this is the only section of the Opposition in which Travelers refers to Penzer.




                                                        4
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 6 of 18 PageID 6944




    (quoting Williams v. City of Minneola, 575 So. 2d 683, 689 (Fla. Dist. Ct. App. 1991)). Here,

    as in Smith, 21st Century is liable for negligently disclosing its patients’ PII/PHI to third party

    vendors, as a result of which that PII/PHI was publicly disclosed.

            Travelers’ final argument regarding 21st Century’s disclosures to third party vendors—

    that “the Data Breach Complaint fails to identify when an alleged ‘publication’ to third party

    vendors occurred”—is unavailing. Cf. Opp. 8. The Data Breach Complaint, fairly read, alleges

    facts that create a potential for coverage under the Policies, and therefore Travelers owes 21st

    Century a duty to defend. 13 Furthermore, disclosure to third party vendors is but one of

    numerous allegations of “publication” in the Data Breach Complaint. Based on the totality of

    the allegations in the Data Breach Complaint, Travelers has a duty to defend and provide

    coverage for 21st Century in the Data Breach MDL.

    B.      Travelers Does Not Dispute That It Could Have Easily Limited Coverage to
            “Publication” Committed by the Insured, but Failed to Do So.

            Under Florida law, if an insurer intends to restrict coverage, it should use language

    clearly stating its purpose, and when an insurer “could have easily written the policy to include”

    language that would have narrowed coverage, but failed to do so, the policy will be construed

    against the insurer. Markel Am. Ins. Co. v. CSI Structured Consulting Corp., 2012 WL

    1029482, at *8 (S.D. Fla. Mar. 26, 2012). As the court explained in Adolfo House, 165 F. Supp.



    13
      See Jones v. Fla. Ins. Guar. Ass’n, Inc., 908 So. 2d 435, 442-43 (Fla. 2005); see also Adolfo House Distrib.
     Corp. v. Travelers Prop. & Cas. Ins. Co., 165 F. Supp. 2d 1332, 1342 (S.D. Fla. 2001) (duty to defend when
     the complaint alleged some “advertising injury” during the policy period, but did not specify dates of all alleged
     injuries); IDC Const., LLC. v. Admiral Ins. Co., 339 F. Supp. 2d 1342, 1350-51 (S.D. Fla. 2004) (duty to defend
     where complaint did not specify the date damages first occurred, but “allege[d] facts partially within and
     partially outside the coverage of the policy”); Trizec Properties, Inc. v. Biltmore Const. Co., 767 F.2d 810, 813
     (11th Cir. 1985) (duty to defend where “the actual date that the damage occurred [wa]s not expressly alleged,”
     but the complaint’s allegations were “broad enough” that there was “a potential for coverage”).




                                                            5
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 7 of 18 PageID 6945




    2d 1332, 1340, “[i]f Travelers wanted to limit its exposure for ‘misappropriation’ to suits

    arising under the common law tort of misappropriation, it was incumbent upon it to do so

    unambiguously” and “[h]aving failed to do so, it cannot now ask the court to re-write the policy

    for it under the guise of policy construction.”

            Here, Travelers offers no meaningful response to the fact that it could have easily

    included language in the Policies that would have restricted coverage to “publication [by 21st

    Century]” as it asserts, but failed to do so. See MSJ 23-26; cf. Opp. 8-10. In fact, Travelers

    acknowledges that it did expressly restrict coverage to acts “committed by an insured” or by

    “a sub-set of insureds” in other portions of the “personal injury” coverage of the Policies, but

    failed to do so with respect to the offense of “publication” at issue here. Opp. 8-10.14 Travelers

    asserts, without citing any legal authority, that “a restrictive provision in one coverage clause

    does not signal that other coverage is more or less expansive,” but this mischaracterizes

    Defendants’ argument and is inconsistent with Florida law. Cf. Opp. 9.

            In Florida, insurance contracts are construed “as a whole,” viewing all words in context,

    so as “to give each provision its full meaning and operative effect.” Anderson v. Auto-Owners

    Ins. Co., 172 F.3d 767, 769 (11th Cir. 1999). Thus, the fact that Travelers expressly restricted

    coverage to acts “committed by an insured” in other portions of the Personal Injury coverage

    of the Policies, but did not include language in the Policies expressly restricting coverage to

    “publication [committed by an insured],” must be given meaning. See MSJ 23-25; Auto-


    14
      For example, the Policies’ “Personal and Advertising Injury” exclusions apply to injuries “caused by or at the
     direction of the insured”; “done by or at the direction of the insured”; “committed by or at the direction of
     the insured”; and “committed by an insured.” FAC, Ex. B, Dkt. No. 128-2, at 28-29 (Exclusions 2. A., 2. B.,
     2.d., and 2.j.) FAC, Ex. D, Dkt. No. 128-4, at 9 (Exclusions h(1), h(2), h(4), and h(6)). As detailed in Defendants’
     Motion, there is no such limiting or restricting language in the Insuring Agreements or the definition of
     “personal injury” regarding the “offense” of “publication.” See MSJ 23-25.




                                                             6
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 8 of 18 PageID 6946




    Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000). Here, the only reasonable meaning

    is that the Policies do not restrict coverage to “publication [committed by an insured]” as

    Travelers asserts. Instead, “publication” should be given its plain language meaning, in

    accordance with the Florida Supreme Court’s construction of this term in Penzer, pursuant to

    which “publication” can be made by anyone—anyone can “publish”, “place before the public”,

    or “disseminate” materials. See MSJ 16-18, 22; Penzer, 29 So. 3d at 1005-06.

            Travelers’ argument for a restrictive interpretation is directly contrary to Florida law:

    “when an insurer fails to define a term in a policy . . . the insurer cannot take the position that

    there should be a ‘narrow, restrictive interpretation of the coverage provided.’” See State Farm

    Fire & Cas. Co. v. CTC Dev. Corp., 720 So. 2d 1072, 1076 (Fla. 1998) (citation omitted).

    Similarly, “[i]f an insurer intends to restrict coverage, it should use language clearly stating its

    purpose.” Davis v. Nationwide Life Ins. Co., 450 So. 2d 549, 550 (Fla. Dist. Ct. App. 1984);

    Adolfo House Distributing Corp., 165 F. Supp. 2d at 1340. Finally, insurance policies are to

    be interpreted liberally in favor of coverage, so as “to achieve the maximum coverage coherent

    with the plain meaning of the words used.” Lenhart v. Federated Nat. Ins. Co., 950 So. 2d 454,

    457-58 (Fla. Dist. Ct. App. 2007).

            Here, the Policies do not define the term “publication,” and Travelers may not “take

    the position that there should be a narrow, restrictive interpretation of the coverage provided.”

    See State Farm, 720 So. 2d at 1076 (internal quotation marks and citation omitted). In this

    regard, Travelers’ attempt to add restrictive terms to the Policies should not be countenanced,

    nor is there any reasonable basis for interpreting the Policies in this manner. See White v. Cont’l

    Cas. Co., 2008 WL 2073905, at *6 (M.D. Fla. May 14, 2008) (citing Taurus Holdings, Inc. v.




                                                     7
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 9 of 18 PageID 6947




    United States Fidelity & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (courts may not “rewrite

    contracts” or “add meaning that is not present”)).

    C.      Travelers Does Not Dispute That It Could Have Included Endorsements
            Limiting Coverage, but Failed to Do So.

            Travelers offers no meaningful response to Defendants’ argument that Travelers could

    have included endorsements that would have restricted coverage, but failed to do so. MSJ 8-

    11. Instead, Travelers asserts that “Defendants impermissibly ask the Court to consider other

    policy forms that are not part of the Subject Policies, seemingly as evidence that the Subject

    Policies are ambiguous.” Cf. Opp. 10-12. This argument is irrelevant and completely misses

    the mark. Defendants do not argue that the Policies are ambiguous—to the contrary,

    Defendants argue that, under the clear and unambiguous terms of the Policies, Travelers has a

    duty to defend and provide coverage to 21st Century. MSJ 13-16.15

            In contrast to Travelers’ assertion, Defendants argue that the endorsements that

    Travelers failed to include in the Policies demonstrate that:

                    At the time the Policies were issued, Travelers was aware that a data breach
                     could trigger coverage under the Policies; and

                    Travelers had drafted endorsements that would have excluded such coverage,
                     which had been approved by the Florida Office of Insurance Regulation, but
                     Travelers chose not to include these endorsements in the Policies.

    MSJ 8-11. For these reasons, Travelers’ reliance on Office Depot, Inc. v. Nat’l Union Fire Ins.

    Co. of Pittsburg, 734 F. Supp. 2d 1304, 1317 (S.D. Fla. 2010) and related cases is wholly


    15
      Defendants argue in the alternative that, “even if ‘publication’ could plausibly be read as ‘publication [by 21st
     Century]’ as Travelers argues, at best this would make the term ‘publication’ ambiguous. . . . Under Florida
     law, ‘[a]mbiguous policy provisions are interpreted liberally in favor of the insured and strictly against the
     drafter who prepared the policy.’ Therefore, even if the term ‘publication’ is ambiguous, it must, as a matter of
     law, be interpreted liberally in favor of 21st Century.” MSJ 26 (citations omitted). Thus, even if “publication”
     were ambiguous—which it is not—the Policies should still be construed in favor of coverage.




                                                            8
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 10 of 18 PageID 6948




     misplaced. Cf. Opp. 12. In those cases, the insureds sought to introduce other insurers’ policy

     forms in an effort to create an ambiguity where no ambiguity existed. Here, Defendants do not

     rely on other insurers’ policy forms to argue that the terms of the Policies are ambiguous, but

     rather argue that Travelers’ failure to include its own endorsements establishes that Travelers

     “could have easily written the policy to include” language that would have “narrow[ed] the

     coverage” of the Policies, but failed to do so. See Markel, 2012 WL 1029482, at *8. Therefore,

     Travelers’ “narrow, restrictive interpretation of the coverage provided” should be rejected. See

     State Farm, 720 So. 2d at 1076.

     D.      Travelers Fails to Address Clear Statements of Law by Multiple Circuit Courts.

             Travelers’ assertion—that the insured must have affirmatively engaged in the claimed

     offense in order to trigger coverage and a duty to defend under personal injury coverage—has

     been rejected by every Circuit Court that has considered it. See MSJ 26-28. Travelers fails to

     meaningfully address or distinguish clear statements of law by multiple Circuit Courts of

     Appeal,16 and its attempts to do so ultimately support Defendants’ argument.

             With regard to Smith & Nephew Inc. v. Fed. Ins. Co., 113 Fed. App’x 99 (6th Cir.

     2004), Travelers concedes that the insured did not commit the offenses at issue, but argues that

     the allegations suggested purposeful conduct by the insured, because “the insured was alleged

     to have been engaged in a conspiracy to defame the claimant.” Opp. 13. Travelers does not cite

     to any language in the opinion to support its assertion, because there is none—and, in fact, the


     16
       Similarly, Travelers fails to acknowledge or address the authoritative insurance treatise cited by Defendants,
      which specifically states with respect to personal injury coverage that “‘the covered offense need not be
      committed by the insured. It is enough that the insured is being sued because of those offenses.’” See MSJ 27
      (quoting Allan D. Windt, Insurance Claims and Disputes § 11.28 (6th ed. 2013)). Windt’s Insurance Claims
      and Disputes has been cited approvingly by the Eleventh Circuit and almost all Circuit Courts of Appeals. See,
      e.g., Garcia v. GEICO Gen. Ins. Co., 807 F.3d 1228, 1233 (11th Cir. 2015).




                                                           9
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 11 of 18 PageID 6949




     opinion makes clear that the Court squarely rejected Travelers’ argument:

            [The insurer] notes that the allegations only allege that the other defendants committed
            the offenses of defamation and malicious prosecution, and that the policy does not
            cover the acts of [the insured’s] co-defendants. This argument misses the mark. The
            relevant insuring language provides, “[w]e will pay damages the insured becomes
            legally obligated to pay by reason of liability imposed by law . . . because of . . . personal
            injury . . . caused by an offense.” This language indicates, therefore, that what matters
            for purposes of determining coverage is the asserted liability of the insured, not
            whether it committed the wrongful acts. If [the insured] engaged in a conspiracy to
            defame and maliciously prosecute Reid, then the policy would apply to cover it because
            [the insured] would be legally obligated to pay damages to Reid, even though it did not
            commit any of the overt acts in furtherance of the conspiracy, since a conspirator is
            held liable for the acts of its co-conspirators.

     Smith & Nephew, 113 Fed. App’x at 102-03. Thus, whether the insured engaged in “purposeful

     conduct” had nothing to do with the Sixth Circuit’s reasoning; instead, it determined coverage

     based on “the asserted liability of the insured”—whether the insured could be “legally

     obligated to pay damages” with respect to the given offense. Id.

            Likewise, with respect to Valley Improvement Association, Inc. v. United States

     Fidelity and Guaranty Corporation, 129 F.3d 1108 (10th Cir. 1997), Travelers concedes that

     that the insured did not commit the offense at issue, but attempts to distinguish the case on the

     basis that the insured was alleged to have engaged in “affirmative conduct that contributed to

     the alleged offense.” Opp. 14. Again, Travelers does not cite to any language in the opinion to

     support its assertion, because the Court squarely rejected the argument:

            [The insurer] argues that the policy language requires the offense of trespass or
            wrongful entry to have been committed by VIA itself. The policy does not
            unambiguously say so, however. Instead, the policy covers damages which the insured
            shall become obligated to pay because of injury “arising out of one or more of the
            following offenses committed in the conduct of [VIA's] business . . . .” New Mexico
            follows the rule that any ambiguities in the language of an insurance policy are to be
            construed against the insurer, and a clause is ambiguous if it is “reasonably and fairly
            susceptible of different constructions.” We conclude that the language involved here
            is fairly susceptible of the construction that coverage would exist in circumstances




                                                     10
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 12 of 18 PageID 6950




                in which the insured was only indirectly responsible for the trespass.

     Valley Improvement, 129 F.3d at 1117 (citations omitted). Again, whether the insured engaged

     in “affirmative conduct” had nothing to do with the Tenth Circuit’s reasoning; instead, it

     determined coverage based on the policy language--whether the insured could “become

     obligated to pay” damages with respect to the given offense. Id.

                Finally, with respect to American Guarantee and Liability Insurance Company v. 1906

     Company, 273 F.3d 605 (5th Cir. 2001), Travelers concedes that the insured did not commit

     the offense at issue, but again attempts to distinguish this opinion on the basis of the insured’s

     “active involvement in the wrongdoer’s conduct.” Again, Travelers does not cite to any

     language in the opinion, because the opinion squarely contradicts that argument:

                Under Coverage B, [the insurer] agreed to “pay those sums that the insured becomes
                legally obligated to pay as damages because of ‘personal injury’ . . . to which this
                insurance applies.” “Personal injury” is defined by the policy as “injury, other than
                ‘bodily injury’, arising out of one or more of the following offenses . . . .” Thus, the
                threshold question is whether, based on the state court allegations, Hattiesburg Coke
                and Richard Thomson can be held liable under Mississippi law to pay damages for
                non-bodily personal injury to the state court plaintiffs. We conclude that they can.

     American Guarantee, 273 F.3d at 612. Specifically, the Fifth Circuit reasoned that, “[b]ased

     on the allegations of the state court complainants, the insureds are potentially liable under three

     theories of negligence,” including the failure to maintain reasonably safe premises, negligent

     hiring, and negligent entrustment. Id. at 613-14. Whether the offense arose from the insured’s

     “active involvement” was irrelevant to the Fifth Circuit’s reasoning; instead, it determined

     coverage based on the insuring agreement—whether the insured could “become[] legally

     obligated to pay” damages for the alleged offense. Id. at 612. 17


     17
          In contrast to Travelers’ assertion that the Fifth Circuit “does not appear to have examined . . . in any depth”




                                                               11
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 13 of 18 PageID 6951




             Thus, all of the Circuit Courts that have considered arguments analogous to Travelers’

     assertion that the offense of “publication” should be construed as “publication [by 21st

     Century]” have soundly rejected such arguments—not because the offense arose from the

     insured’s “purposeful conduct,” “affirmative conduct,” or “active involvement,” as Travelers

     wrongfully asserts, but because the insuring agreement provided coverage when the insured

     could be held liable to the claimants for damages. So too here. As detailed in Defendants’

     Motion, the Insuring Agreements of the Policies’ “personal injury” coverage provide coverage

     for the Data Breach MDL, because the Data Breach Plaintiffs allege that 21st Century is liable

     for damages caused by the offense of publication arising out of 21st Century’s business as to

     their claims for negligence, gross negligence, negligent misrepresentation, breach of express

     and implied contracts, breach of the implied covenant of good faith and fair dealing, breach of

     fiduciary duty, and invasion of privacy. MSJ 13-16.

             Moreover, Travelers’ position actually supports Defendants’ argument. First, Travelers

     concedes (as it must) that each of these Circuit Court opinions held that there was coverage

     for the insured for offenses committed by uninsured third parties for which the insured was

     potentially liable—which directly supports Defendants’ argument. Second, Travelers’

     assertion that these opinions are distinguishable because they involved “purposeful conduct,”

     “affirmative conduct,” or “active involvement” of the insured directly contradicts Travelers’

     argument that the offense at issue must be affirmatively committed by the insured. Travelers

     thus effectively concedes that the insured need not affirmatively commit the offense at issue




      the question of “whether an insured may be liable for offenses committed by a third party,” Opp. 14, American
      Guarantee provides a detailed analysis of this issue. See, e.g., 273 F.3d at 612-16.




                                                          12
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 14 of 18 PageID 6952




     to trigger coverage—arguing now that the offense must arise from the insured’s “purposeful

     conduct,” “affirmative conduct,” or “active involvement.” As with Travelers’ argument that

     “publication” should be construed as “publication [by 21st Century],” this argument is contrary

     to the plain language of the Policies and Florida law. Even if it countenanced, Travelers would

     still owe a duty to defend and provide coverage, because the Data Breach Complaint alleges

     purposeful conduct, affirmative conduct, and active involvement by 21st Century.18

     E.      Travelers Fails to Demonstrate That Zurich, Innovak, or Rosen Millennium Are
             Applicable to the Facts at Issue Here.

             As explained in Defendants’ Opposition, the trial court opinions cited by Travelers are

     inapposite, because none of these decisions involve allegations of “publication” within the

     meaning of Florida law. See Defs.’ Opp. 16-24. In Zurich American Insurance v. Sony

     Corporation of America, 2014 WL 8382554 (N.Y. Sup. Ct. Feb. 21, 2014), there were no

     allegations that the information allegedly disclosed in the data breach was viewed by anyone

     other than the perpetrators of the data breach. Defs.’ Opp. 18. Similarly, in Innovak

     International, Inc. v. Hanover Insurance Co., 280 F. Supp. 3d 1340 (M.D. Fla., Nov. 17, 2017)

     (decided under South Carolina law), this Court stated that “[n]owhere in the Underlying

     Complaint do the Underlying Claimants contend that their [personal private information] was

     ‘published,’ whether by third party hackers or by Innovak.” 280 F. Supp. 3d at 1347; see also



     18
       See, e.g., DBC ¶ 9 (“21st Century’s conduct [was] a direct cause of the impermissible release, disclosure, and
      publication of Class members’ PII/PHI.”); ¶ 14 (21st Century “released, disclosed, and published Plaintiffs’ and
      Class members’ PII/PHI,” and “rendered Plaintiffs’ and Class members’ PII/PHI publicly accessible.”); ¶ 129
      (“21st Century ‘disclosed protected health information to [] third party vendors, acting as its business associates,
      without obtaining satisfactory assurances in the form of a written business associate agreement.’”); ¶ 152 (“21st
      Century’s lack of reasonable care or concern in addressing . . . known vulnerabilities resulted in Plaintiffs’ and
      Class members’ PII/PHI being made publicly accessible to unauthorized parties through the internet, with no
      security, safeguards, or other protection.”).




                                                             13
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 15 of 18 PageID 6953




     Defs.’ Opp. 20-21. Likewise, in St. Paul Fire & Marine Ins. Co. v. Rosen Millennium, Inc.,

     337 F. Supp. 3d 1176 (M.D. Fla. 2018), appeal docketed, No. 18-14427 (11th Cir. Oct. 19,

     2018), the claim was “devoid of any substantive information,” and there were “no facts to

     support RHR’s conclusion that [the insured] made known RHR’s customers’ private

     information to third parties.’” 337 F. Supp. 3d at 1182-83; see also Defs.’ Opp. 22.

             Here, the Data Breach Plaintiffs expressly allege that their PII/PHI was published as a

     result of the Data Breach—including that their PII/PHI was “publicly offered for sale to

     identity thieves on the internet,” as evidenced by FBI Special Agent Battaglia’s declaration.

     MSJ 6-8, 18-20; DBC ¶¶ 114-19, 196. In light of this evidence—which Travelers completely

     ignores in its Opposition—Travelers’ attempt to analogize the Data Breach MDL to cases in

     which there were no credible allegations of publication is spurious at best. See Opp. 1, 5-6.

             To the extent that Zurich, Innovak, or Rosen Millennium considered whether

     “publication” should be construed as “publication [by the insured],” any such statements are

     dicta.19 Given that neither Zurich, Innovak, nor Rosen Millennium involved any allegations of

     “publication” within the meaning of Florida law, statements regarding whether “publication”

     should be construed as “publication [by the insured]” involved a hypothetical issue not before

     the courts, and as such are dicta. Travelers makes this clear in its Opposition, reasoning that,

     although this Court in Innovak found that “[n]owhere in the Underlying Complaint do the

     Underlying Claimants contend that their PII was ‘published,’” nevertheless the Court

     “analyze[d] coverage on the assumption that a publication had been alleged.” Opp. 15


     19
       The Eleventh Circuit has defined dicta as “statements that go beyond the facts of the case,” which are “not
      necessary to deciding the case.” United States v. Pickett, 916 F.3d 960, 966 (11th Cir. 2019) (internal quotation
      marks and citations omitted). For this reason, “dicta is not binding on anyone for any purpose.” Id.




                                                           14
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 16 of 18 PageID 6954




     (quoting Innovak, 280 F. Supp. 3d at 1347). Thus, any such analysis “‘addresses a hypothetical

     case that was not before the court,’” and is therefore dicta which “should be given little

     persuasive value.” See Snider v. Cingular Wireless Health & Welfare Benefits Plan for Non-

     Bargained Employees, 2005 WL 8159687, at *4 (M.D. Fla. July 26, 2005) (quoting United

     States v. Matthews, 411 F.3d 1210, 1226-27 (11th Cir. 2005)).

             As Travelers acknowledges, Rosen Millennium is the only one of these cases decided

     under Florida law. Opp. 15-16. Further, Rosen Millennium is a trial court opinion, and as such

     is not binding precedent. See Fox v. Acadia State Bank, 937 F.2d 1566, 1570 (11th Cir. 1991).

     Moreover, as detailed in Defendants’ Opposition, Rosen Millennium did not construe the term

     “publication” in accordance with its plain meaning pursuant to Penzer. See Defs.’ Opp. 22-23.

     In this regard, Rosen Millennium was wrongly decided.20

                                              III.     CONCLUSION

             For the reasons set forth herein and in Defendants Motion, Defendants respectfully

     request that the Court grant Defendants’ Motion for Summary Judgment in its entirety.



     Dated: July 29, 2019                              By: /s/ Cari Campen Laufenberg
                                                          Cari Campen Laufenberg
                                                          KELLER ROHRBACK L.L.P.
                                                          1201 Third Avenue, Suite 3200
                                                          Seattle, WA 98101
                                                          Telephone: (206) 623-1900
                                                          Facsimile: (206) 623-3384
                                                          claufenberg@kellerrohrback.com




     20
       Rosen Millennium is on appeal, No. 18-14427 (11th Cir. Oct. 19, 2018). If the Eleventh Circuit reaches the
      issue of whether “publication” should be construed as “publication [by the insured],” Defendants believe it will
      reverse Rosen Millennium in accordance with the Circuit Court opinions discussed above in Section II.D.




                                                           15
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 17 of 18 PageID 6955




                                        Daniel S. Robinson
                                        ROBINSON CALCAGNIE, INC.
                                        19 Corporate Plaza Drive
                                        Newport Beach, California 92660
                                        Telephone: (949) 720-1288
                                        Facsimile: (949) 720-1292
                                        drobinson@robinsonfirm.com

                                        Jodi Westbrook Flowers
                                        MOTLEY RICE LLC
                                        28 Bridgeside Blvd.
                                        Mt. Pleasant, SC 29464
                                        Telephone: (843) 216-9000
                                        Facsimile: (843) 216-9450
                                        jflowers@motleyrice.com

                                        Robert C. Gilbert
                                        Florida Bar No. 561861
                                        KOPELOWITZ OSTROW
                                        FERGUSON WEISELBERG
                                        GILBERT
                                        2800 Ponce de Leon Blvd., Suite 1100
                                        Coral Gables, FL 33134
                                        Telephone: (305) 529-8858
                                        Facsimile: (954) 525-4300
                                        gilbert@kolawyers.com

                                        Kent G. Whittemore
                                        Florida Bar No. 166049
                                        THE WHITTEMORE LAW
                                        GROUP, P.A.
                                        100 Second Avenue South, Ste. 304-S
                                        St. Petersburg, FL 33701
                                        Telephone: (727) 821-8752
                                        kwhittemore@wherejusticematters.com

                                        Counsel for Defendants/Counter Plaintiffs




                                        16
Case 8:17-cv-00582-MSS-AEP Document 144 Filed 07/29/19 Page 18 of 18 PageID 6956




                                    CERTIFICATE OF SERVICE

            I hereby certify that on July 29, 2019, I electronically filed the foregoing with the Clerk

     of the Court by using the CM/ECF system.



                                           By: /s/ Cari Campen Laufenberg
                                              Cari Campen Laufenberg



            4840-2321-6029, v. 11




                                                    17
